Case 2:19-cv-01395-RSM Document 26 Filed 11/10/20 Page 1 of 3
             Case 2:19-cv-01395-RSM Document 26 Filed 11/10/20 Page 2 of 3



 1            2.       Defendant Standard Guaranty and Plaintiff Babarovich stipulate that this matter

 2   should be dismissed with prejudice and without fees or costs to any party.

 3            Plaintiff Babarovich and Defendant Standard Guaranty hereby stipulate to entry of the

 4   following Order.

 5            Stipulated and Agreed to this 30-t-h, day of     October          , 2020.

 6



                                                             -h �111N
                                                     INSLEE, BEST, DOEZIE & RYDER, P.S.
 7

 8                                                   By GregoryLsi, WSA-#18614
                                                        Attorneys for Petitioner
 9
                                                     COZEN O'CONNOR
10

11                                                   By Isl Kevin A. Michael (per email of/0/27/2020)
                                                        Kevin A. Michael, WSBA #36976
12                                                      Attorneys for Defendant

13
                                               II.    ORDER
14
              Based upon the foregoing stipulation, IT IS HEREBY ORDERED:
15
              1.       This matter is voluntarily dismissed, with prejudice and without costs, pursuant
16
     to FRCP 41.
17
              DONE IN OPEN COURT this __           November
                                      10th day of ______    � 2020.
18

19
                                                     A
                                                     JUDGE
20
     Ill//
21
     Ill//
22

23    STIPULATION AND ORDER OF DISMISSAL - Page 2
                                                                         INSLEE           SkylineTower
                                                                                          Suite 1500

                                                                         E3 BEST
     1202764.1- 365474-0002                                                               10900 NE 4th Street
24                                                                                        Bellevue, WA 98004
                                                                              I
                                                                          425.455.1234 www.insleebest.com
Case 2:19-cv-01395-RSM Document 26 Filed 11/10/20 Page 3 of 3
